The Chiee Justice:
We have repeatedly decided that we will not reverse the judgment of the circuit court, oñ a question of fact in :such a case; but ivhether that principle is applicable to this case, should be discussed at the hearing, and not on such a ■motion.
Mr. Gould also offered affidavits, to prove the fact upon 'which his first position was based.
'Ohristiancy, J.:
Have you any authorities that hold you may show such a fact by affidavit, where the record does not dis‘close it ?

'Gould:

The affidavits are offered in aid of the record, which does not show that there was an argument.
The Chiee Justice:
We can not consider.a question of this nature on affi’davits. The motion must be denied.